 

Exhibit 10.2

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE

OF

 

1

2

2. AMENDMENT/MODIFICATION NO.

080

3. EFFECTIVE DATE

11/28/2016

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

5ACAAQ

7. ADMINISTERED BY (IF OTHER THAN ITEM 6)

CODE

5ACAAQ

ALAINA EARL

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington  DC  20260-0650

(202) 268-6580

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC  20260-0650

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN  38125-8800

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

10B. DATED (SEE ITEM 13)

04/23/2013

SUPPLIER CODE:     000389122

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐

    ☐ is extended,       ☐ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning   ________   copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If
required.)                                                                                                              
              $0.00

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(x)

A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☐

☐

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

☐

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☒

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By  Mutual Agreement of  the Contracting Parties

E. IMPORTANT: Contractor     ☐  is not,     ☒    is required to sign this
document and return             1            copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This modification is applicable to Operating Period 39, FY17 (CY16).

 

1. FedEx will accept up to a total of [*] cubic feet per day in the form of Ad
Hoc Trucks and/or charter flights on the Day Network at the Memphis Hub. FedEx
must approve any additional trucks, charters, or rerouting of a scheduled
charter flight in advance. All Domestic Charter flights must arrive by 10:00
daily at the Memphis Hub; with the exception of the SFO flight, all parties
agree that the San Francisco, CA (SFO) flight will depart at 04:30 and arrive in
Memphis (MEM) at 10:30.

 

2. In return for taking ad hoc trucks and domestic charters the Postal Service
will grant a waiver of any reductions in payment for delivery and scanning
performance for the Operating

 

Continued…

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Paul J. Herron, Vice President

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Brian Mckain

15B. CONTRACTOR/OFFEROR

/s/ PAUL J. HERRON                                               

15C. DATE SIGNED

11-28-2016

16B. CONTRACT AUTHORITY

/s/ BRIAN MCKAIN                                                

16C. DATE SIGNED

12/1/16

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REQUISITION NO.

PAGE

OF

 

2

2

CONTRACT/ORDER NO.

ACN-13-FX/080

AWARD/

EFFECTIVE DATE

11/28/2016

MASTER/AGENCY CONTRACT NO.

SOLICITATION NO.

SOLICITATION ISSUE DATE

 

ITEM NO

 

SCHEDULE  OF SUPPLIES / SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period 39 (December).

 

3. For the period of November 28, 2016 through January 3, 2017, MEM will serve
as co-terminus for all destinating mail for (LAX, ONT), (SFO, OAK, SMF), and all
offshore locations (ANC, HNL, SJU).

 

4. FedEx is to supply Unit Load Device (ULD) containers or pallets and nets for
charter operations during the Peak Season 2016, per the attached, “Peak 2016
(FY17) Charter ULD Agreement.” FedEx will have the ULD containers or pallets and
nets in place for operations effective November 26, 2016, through January 4,
2017. Payment for the use of the FedEx ULD containers will be based on agreed
upon terms outlined in the attached “Peak 2016 (FY17) Charter ULD Agreement.”
Payment will be made through the reconciliation process.

 

5. In order to balance the ULD’s needed each day, and maximize the amount of
volume accepted, FedEx has planned to fully utilize the inbound and outbound LAX
and SFO charters. The charter flights will be loaded first and then the
remaining Postal containers will be loaded on the scheduled FedEx flights. FedEx
will provide the lift required under the contract for all offshore locations
(ANC, HNL, SJU) and all overflow will be tendered at the Memphis Hub and move
via the Postal charters.

 

All other contract terms remain in effect.

 

---------------------------

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/30/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Peak 2016 (FY17) Charter ULD Agreement

 

 

Nov Week 4

Nov 21 to 27

Dec Week 1

Nov 28 to Dec 4

Dec Week 2

Dec 5 to 11

Dec Week 3

Dec 12 to 18

Dec Week 4

Dec 19 to 25

Dec Week 5

Dec 26 to Jan 1

Jan Week 1

Jan 2 to 8

Charters

AMJ

LD3

AMJ

LD3

AMJ

LD3

AMJ

LD3

AMJ

LD3

AMJ

LD3

AMJ

LD3

LAX

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

SFO

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

HNL

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

SJU

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

ANC

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Total ULDs by Week

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

Total AMJs for the Period

[*]

Total LD3s for the Period

[*]

 

ULD Charges for Period

ULD Type

AMJ

LD3

 

Amount of containers

[*]

[*]

 

Charge per ULD

[*]

[*]

 

Total Charges Per ULD type

[*]

[*]

 

Total Charges

 

 

[*]

 

Assumptions:

1.

[*]

2.

[*]

3.

[*]

4.

HNL operates from Nov. 27th through Dec. 24th.  ANC operates from Nov. 30th
through Dec. 22nd.  SJU operates from Nov. 27th to Dec. 30th. LAX operates from
Nov. 29th through Jan. 3rd.  SFO operates from Nov. 29th to Jan. 3rd.

5.

ULDs are provided the day prior to the start of the first operation and are
returned to FedEx the day after the last operation. The day prior and after
operations are included in the rental agreement.

6.

The total amount of ULDs charged is based on the 3 offshore locations, LAX, and
SFO at 2 ULD sets per operational leg and length of operational periods as
outlined above.

7.

The amounts charged per container type are AMJ - [*] and LD3s - [*] based on
current IATA rates.

8.

The LAX and SFO 747 charters in weeks 3 and 4 may have different combinations of
ULDs based on availability at the time of operation: Uppers: AMJ, AAD, pallet,
or a combination.  Bellies: LD3, pallet, or a combination. The uppers ULD charge
is [*] and the bellies ULD charge is [*] per position for whatever combination
of ULDs available for weeks 3 and 4.

9.

No contingency dates were provided, but additional charges are due for dates
prior to or after the schedule dates listed in item 4

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 